DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/20/2021 has been entered.  Claims 1, 5-7, 9-12, and 16-20 are pending in the application.  Claims 2-4, 8, 13-15, and 21-26 are cancelled.  The amendments to the claims and specification overcome each and every objection previously set forth in the Final Office Action mailed on 10/20/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12 (currently amended) The attachment as claimed in claim 1, wherein a spiral groove is provided on an outside of the proximal part, in which 

REASONS FOR ALLOWANCE
Claims 1, 5-7, 9-12, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the attachment as claimed, specifically including a resilient catch member which, in one of the catch positions, engages in one of the grooves, the resilient catch member taking a form of a strip. 
The closest prior art, Nguyen et al. (US 5,944,700 A), discloses an attachment (1, see Fig. 1) for or on a device (not shown, see col. 3 lines 24-28) for injecting a fluid into or under a skin (see col. 3 lines 24-28), the attachment comprising: a proximal part (40) which is couplable or connected to the device (see col. 3 lines 24-28) and which bears a cannula (50), a distal part (30) which surrounds the cannula (50) at least in places (see Fig. 5-6) and the proximal part (40) and the distal part (30) being rotationally mobile relative to one another in such a manner that an extent by which the cannula (50) projects out from the distal part (30) is modifiable (see col. 4 lines 1-5), wherein a catch mechanism (boss 35 of extender 30 rotates within grooves 44 between slots 46 of hub 40 — see col. 3 line 55 - col. 4 line 5) provides a plurality of rotational motion catch positions (positions of slots 46) each respectively corresponding to a different extent by which the cannula (50) projects out from the distal part (30) (see Fig. 5-6, col. 3 line 55 - col. 4 line 5), and wherein the catch positions (positions of slots 46) are successively passed through on rotation of the distal part (30) relative to the proximal part (40) in a same direction of rotation, and hereby the extent by which the cannula (50) projects out from a distal end of the distal part (30) either continuously further increases or continuously further reduces and the cannula (50) simultaneously extends or retracts from the distal end of the distal part (30) as the distal part (30) is rotated relative to the proximal part (40) (see Fig. 5-6, col. 3 line 55 - col. 4 line 5), and wherein the attachment comprises a toothed ring (20) of axially extending teeth (23) with axially extending grooves (grooves between teeth 23) located therebetween (see Fig. 4). 
However, Nguyen fails to teach a resilient catch member which, in one of the catch position, engages in one of the grooves, the resilient catch member taking a form of a strip.  Further, it would not have been obvious to modify the attachment of Nguyen to include a resilient catch member which, in one of the catch position, engages in one of the grooves, the resilient catch member taking a form of a strip because it would require substantial redesign of the device.

Dependent claims 5-7, 9-12, 16, and 18-20 are allowable by virtue of their dependency on allowable claim 1.

In regards to independent claim 17, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the attachment as claimed, specifically including the distal part comprises a spring element, wherein the distal part comprises at least one guide tip and the proximal part comprises triangular cutouts into which the guide tip can snap. 
The closest prior art, Yue et al. (US 2010/0094216 A1), discloses an attachment (see Fig. 10) for or on a device (dispensing device 90, see Fig. 13-14 for example) for injecting a fluid into or under a skin (see par. [0025]), the attachment comprising: a proximal part (10E) which is couplable to or connected to the device (90) and which bears a cannula (30), and a distal part (40E and 50 - cannula 50 forms a part of distal part 40E) which surrounds the cannula (30) at least in places and is translationally mobile relative to the proximal part (10E) (as proximal part 10E is rotated, line 29E of proximal part 10E rotates and translates relative to distal part 40E/50 such that line 29E translates from the 0 mm marking to the 5 mm marking to extend/retract the cannula 30 - see par. [0042]), such that an extent by which the cannula (80) projects out from the distal part (40E/50) is modifiable (see par. [0022]), wherein an adjusting screw (48) engages in a thread (18) on the proximal part (10E) (note: “or on the distal part” is not required as it is written in the alternative), the adjusting screw (48) has a grip for holding (proximal portion of 40E which contains markings 466 - see Fig. 10 and see Fig. 2 for example), and an operator can rotate the grip (10E and 40E/50 are rotatable relative to each other) and so cause the adjusting screw (48) to displace the proximal part (10E) axially relative to the distal part (40E/50) and the cannula (30) simultaneously extends from a distal end (distal end of 50) of the distal part (40E/50) as the adjusting screw (48) is rotated relative to the proximal part (10E) (see par. [0042], see also par. [0030] for further explanation about cannula 30 extending from the distal end of the distal part 40E/50).
However, Yue fails to teach the distal part comprises a spring element, wherein the distal part comprises at least one guide tip and the proximal part comprises triangular cutouts into which the guide tip can snap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783